DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
All claims in the present application have effective filing dates on or after March 16, 2013. Therefore, the present application is being examined under the AIA  first to file provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered.

Acknowledgements
Claims 1, 3, and 5-9 are pending in the application.
Claims 1, 3, and 5-9 are examined below.

Examiner Request
Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112, 1st paragraph issues that can arise when II.A:
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP § 714.02 and § 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.").


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, and 5-9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1, 3, and 5-9, the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites collecting and storing user identities and behavior histories, collecting specified and explanatory behaviors, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Viewing the additional elements as a combination does not add anything further than the individual elements. Therefore, the additional elements in the claim are not sufficient to amount to an inventive concept. Because claim 1 is 
Independent claims 8 and 9 contain limitations similar to claim 1 and are therefore rejected using the same rationale.
The dependent claims when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101. The additional limitations added by these claims, such as specific types of behavior history, multiple behavior histories, later behavior histories, weightings, fail to either integrate the claims into a practical application or add an inventive concept, because they only server to narrow the abstract idea. Viewing the additional elements of the dependent claims as a combination does not add anything further than the individual elements. Therefore, the dependent claims neither practically integrate the abstract idea nor constitute an inventive concept, and these claims are also rejected as patent ineligible.

Claim Rejections - 35 U.S.C. 112(a) or 35 U.S.C. 112, 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter that was not described in the specification in such a way 
Claim 1 recites a generic algorithm defined by its intended result: “identify similarities between behavior histories including the specified behavior.” This limitation is generic in that it encompasses every algorithm that accomplishes the result of identifying such similarities. However, the disclosure in the specification includes only potential actors (“extraction device 100,” [0039]) to execute the genus of algorithms and potential inputs (“behavior histories,” “attribute information of the users performing specified behavior, and the designated behavior,” [0075]) to the genus of algorithms. The algorithms themselves are black boxes lacking description. Further, the specification fails to disclose structural features common to the members of the genus so that one of skill in the art could visualize or recognize the members of the genus. Therefore, the specification does not describe the genus of algorithms in full, clear, concise, and exact terms such that a skilled artisan would recognize that Applicant was in possession of the claimed genus. See MPEP 2161.01.
Claim 1 recites a generic algorithm defined by its intended result: “determine an association between the explanatory behavior and the specified behavior.” This limitation is generic in that it encompasses every algorithm that accomplishes the result of determining such an association. However, the disclosure in the specification includes only a potential actor (“advertiser CL1,” [0084]) for executing the genus of algorithms. The algorithms themselves are black boxes lacking description. Further, the specification fails to disclose structural features common to the members of the genus 
Claim 1 recites a generic algorithm defined by its intended result: “determine, for each of the users, a degree of similarity between the user's behavior history and the behavior histories including the specified behavior, based on the identified similarities and the determined association.” This limitation is generic in that it encompasses every algorithm that accomplishes the result of determining a degree of similarity between a user’s behavior history and the behavior histories including the specified behavior, based on the identified similarities and the determined association. However, the disclosure in the specification includes only potential inputs to and outputs from the genus of algorithms. The algorithms themselves are black boxes lacking description. Further, the specification fails to disclose structural features common to the members of the genus so that one of skill in the art could visualize or recognize the members of the genus. Therefore, the specification does not describe the genus of algorithms in full, clear, concise, and exact terms such that a skilled artisan would recognize that Applicant was in possession of the claimed genus. See MPEP 2161.01.
Claims 8 and 9 contain language similar to claim 1 as discussed in the three immediately preceding paragraphs, and for reasons similar to those discussed above, claims 8 and 9 are also rejected as failing to comply with the written description requirement.

Claim Interpretation
Paragraph [0060] of Applicant’s specification is repeated below, as it is relevant to interpretation of the claims.
[0060] The "attribute information" represents the attribute information of the user. In the example of FIG. 4, the "attribute information" is categorized into types such as "gender", "address", and "age". As described above, the "attribute information" of the attribute information storage unit 123 stores demographic attributes representing user demographic attribute information. It should be understood that the attribute information illustrated in FIG. 4 is an example, and the attribute information storage unit 123 may store psychographic attributes representing user's favor, values, life style, personality, and the like. Further, although illustration is omitted, the attribute information storage unit 123 may store user's annual income, location, occupation, family structure, favorite genre, or the like. 

Response to Amendments and Arguments
The 112(a) rejection of the previous Office action is withdrawn in response to Applicant’s amendment. However, note the new rejections above in response to Applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The Examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The Examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Neha Patel, can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/JAMIE R KUCAB/Primary Examiner, Art Unit 3699